Citation Nr: 0300291	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a shoulder 
disability.

(An additional issue of entitlement to service connection 
for a low back disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 
1989.

This case comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision which denied service 
connection for a shoulder disability.  

The Board is undertaking additional development of the 
evidence, pursuant to 38 C.F.R. § 19.9, on an issue of 
entitlement to service connection for a low back 
disability.  When such development is completed, the Board 
will prepare a separate decision addressing that issue. 


FINDING OF FACT

The veteran does not currently have a medically diagnosed 
shoulder disability.


CONCLUSION OF LAW

A shoulder disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
May 1988 to May 1989.  His service medical records are 
negative for any shoulder problems.  Service medical 
records show that he was involved in a vehicle accident on 
April 15, 1989 in which he was struck from behind by 
another vehicle.  At that time he was treated as an 
outpatient and complained of neck and back pain; the 
assessment was back sprain; and he was told to return in a 
few days for follow-up.  When seen on April 21, 1989, the 
back symptoms reportedly had resolved, he indicated he 
felt fine, and he was returned to full duty.  There is no 
reference to a shoulder injury in connection with this 
accident.

Private medical records submitted from 1990 to 1996 show 
treatment for various conditions but show no treatment for 
a shoulder disability.

In January 2000, the veteran submitted his claim for 
service connection for "shoulder pain."

Private medical records submitted from November 2000 to 
May 2001 show the veteran being treated for injuries 
received to his low back, left knee, and right elbow as a 
result of an accident on September 22, 2000.  There is no 
indication of any treatment received for a shoulder 
injury.

In September 2001, the veteran appeared at a hearing 
before the RO.  He stated that his shoulder was injured 
during his accident while in service, and that he 
currently had shoulder symptoms.  He stated that he had 
not been treated for shoulder problems following his 
separation from service.  




II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for 
service connection for a shoulder disability.  Relevant 
medical records have been obtained, and the Board finds 
that a VA examination is not warranted under the 
circumstances of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records contain no 
indication of any shoulder injury or other shoulder 
problem.  His post-service medical records likewise show 
no shoulder disorder.  He has not been diagnosed with any 
current shoulder disability.  In his claim and RO hearing 
testimony, he claimed he had shoulder pain, but pain 
alone, without a diagnosed underlying condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999), 239 F.3d 
1356 (Fed. Cir. 2001).  As a layman, the veteran is not 
competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of medical evidence 
of a diagnosed shoulder disorder, there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board concludes that a shoulder disability was not 
incurred in or aggravated by service.  As the 
preponderence of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 




ORDER

Service connection for a shoulder disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

